  Brian Wheeler OSB 92195
  3939 NE Hancock St Ste 304
  Portland, OR 97212
  (503)284-0994



  Attorney for: Debtor
                                            US BANKRUPTCY COURT

                                             DISTRICT OF OREGON



TIFFANY W. CRUMBLE                                   ) Case Number: 18-34280-tmb13
                                                     )
                                                     ) MOTION FOR EXTENSION OF TIME TO
           Debtor                                    ) FILE DOCUMENTS
                                                     )



   The debtor, through counsel, requests an extension of time to file all missing until and including

   January 1, 2018


   /s/ Brian Wheeler


   Certificate of service

   The following parties will be served by electronic case noticing:
       US Trustee, Wayne Godare
   The following parties were served by US mail:

   N/A

   /s/ Brian Wheeler




   Page 1 of 1 MOTION TO EXTEND TIME

                               Case 18-34280-tmb13     Doc 7      Filed 12/10/18
